Case: 12-1288     Document: 49   Page: 1    Filed: 09/25/2012




          NOTE:   This order is nonprecedential.

   muiteb ~tate~ (!Court of ~peaI~
       for tbe jfeberaI qrircuit

CAPITAL MACHINE COMPANY, INC. AND INDIANA
              FORGE, LLC,
     Plaintiffs / Counterclaim Defendants-Appellants,
                           AND

                   WILLIAM L. KOSS,
                Counterclaim Defendant,
                            v.
                MILLER VENEERS, INC.,
          Defendant / Counterclaimant-Appellee,
                           AND
   THOMAS A. MILLER, BENJAMIN R. MILLER,
      SALLY M. SANDO, ROBERT D. BRAND,
 INDIANAPOLIS VENEER WORKS, LLC, EGENOLF
    MACHINE, INC., AND MERRITT PLYWOOD
              MACHINERY, INC.,
       Defendants / Counterclaimants-Appellees.


                        2012-1288


   Appeal from the United States District Court for the
Southern District of Indiana in case no. 09-CV-0702,
Judge Jane Magnus-Stinson.
Case: 12-1288       Document: 49       Page: 2     Filed: 09/25/2012




 CAPITAL MACHINE COMPANY, INC. V. MILLER VENEERS, INC.                2



                          ON MOTION


                           ORDER
     Miller Veneers et al. (Miller Veneers) move for leave to
file a surreply brief, with surreply brief attached, to address
arguments they assert were raised by Capital Machine
Company, Inc. and Indiana Forge, LLC ("Capital Machine")
for the first time in their reply brief. Capital Machine
opposes or in the alternative moves for leave to file a sur-
surreply. Miller Veneers replies.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motions are denied.

                                        FOR THE COURT

      SEP 25 2012                        /s/ Jan Horbaly
         Date                           Jan Horbaly
                                        Clerk


cc: Michael A. Swift, Esq.
    Paul B. Overhauser, Esq.
    James L. McNeely, Esq.
                                                        COUJ~~EALS
                                                   u.s.THE FEDERAl. CIRCUITFOR
s25                                                      SEP 25 ZUll
                                                            JAN HORBALY
                                                               CLERK